IN THE SUPREME COURT OF IOWA
                              No. 11–0799

                         Filed January 6, 2012


IOWA SUPREME COURT ATTORNEY
DISCIPLINARY BOARD,

      Complainant,

vs.

GORDON LILES,

      Respondent.


      On review of the report of the Grievance Commission of the

Supreme Court of Iowa.



      Grievance Commission of the Supreme Court of Iowa reports

respondent committed ethical misconduct and recommends attorney be

publicly reprimanded. LICENSE SUSPENDED.



      Charles L. Harrington and Amanda K. Robinson, Des Moines, for

complainant.


      Richard L. Fehseke, Jr., Fort Madison, for respondent.
                                     2

HECHT, Justice.

      In this attorney disciplinary proceeding, the Iowa Supreme Court

Attorney Disciplinary Board alleges an attorney forged the signature of a

witness on a will and later filed the document in a probate proceeding.

Upon our review of the record, we find the Board proved the attorney

violated provisions of the Iowa Rules of Professional Conduct by a clear

preponderance of the evidence and conclude a period of suspension is

the appropriate sanction under the circumstances.

      I. Background Facts and Proceedings.

      Gordon Liles served as a part-time county attorney in Lee County

for nearly thirty years.   During his tenure in that office, Liles also

represented clients in his part-time private law practice.   Although he

resigned his position as prosecutor on June 2, 2008, he made

arrangements for his client, Maxine Puckett, to come to the county

attorney’s office to execute her will on June 10, 2008. The will signed

that day by Puckett named Lisa Henshaw and David Andrusyk as

witnesses of Puckett’s signature.    Although Andrusyk was not present

when Puckett signed the will, Liles signed Andrusyk’s name on the

document as a subscribing witness.

    After Puckett passed away in May of 2009, Liles filed the will for

probate.   A vigilant employee in the clerk of court’s office doubted the

authenticity of the purported signature of witness Andrusyk. Andrusyk

acknowledged the signature was not his and reported Liles to the Board.

When Liles was confronted with the allegation of forgery, he admitted his

conduct and expressed remorse.      Meanwhile, the district court held a

hearing in the Puckett probate matter which resulted in the dismissal of

the petition for small estate administration previously filed by Liles. A

subsequent petition alleging Puckett died intestate was filed by the Iowa
                                            3

Department of Human Services seeking reimbursement for a Medicaid

lien. 1

          II. The Board’s Complaint.

          The Board filed a complaint alleging Liles violated several

provisions of the Iowa Rules of Professional Conduct including rule

32:8.4(c) (dishonesty, fraud, deceit or misrepresentation), rule 32:8.4(d)

(conduct prejudicial to the administration of justice), rule 32:3.3(a)(1)

(knowingly making a false statement of fact or law to a tribunal or failing

to correct such statement), and rule 32:3.3(a)(3) (knowingly offer false

evidence).

          Following a hearing during which Liles admitted he forged the

witness’s attestation of Puckett’s will and expressed his remorse and

humiliation, the commission found Liles committed each of the rule

violations alleged by the Board. The commission recommended Liles be

publicly reprimanded for the misconduct.

          III. Scope of Review.

          The commission’s report is now before this court for review

pursuant to Iowa Court Rule 35.10. Our review is de novo. Iowa Ct. R.

35.10; Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Mulford, 625
N.W.2d 672, 679 (Iowa 2001).             “Although we are not bound by the

commission’s      findings,    we    give       them   weight,   particularly   when

considering the credibility of witnesses.” Id. Similarly, although we are

not bound by the commission’s recommended discipline, we give its

recommendation our respectful consideration. Id.



       1Although Puckett’s testamentary intent was to transfer her modest net estate to

her grandson, the substantial lien and the costs of administration would have
precluded the intended beneficiary from taking under the will even if it had been
properly witnessed.
                                     4

      IV. Violations.

      Liles admits he forged Andrusyk’s signature in the attestation

clause of Puckett’s will. When he filed the document with the court, Liles

misrepresented its authenticity in a legal proceeding.         The forgery of

Andrusyk’s signature constituted an act of deceit against both Puckett

and Andrusyk in violation of rule 32:8.4(c). See Iowa Supreme Ct. Bd. of

Prof’l Ethics & Conduct v. Rylaarsdam, 636 N.W.2d 90, 92–93 (Iowa 2001)

(finding a lawyer’s forging of signatures on court documents constituted

deceit).   When he attached Puckett’s will to a petition for small estate

administration and filed it with the court, Liles knowingly misrepresented

the authenticity of Andrusyk’s signature to a tribunal in violation of rule

32:3.3(a)(1) and knowingly offered evidence of the will’s authentication

which he knew to be false in violation of rule 32:3.3(a)(3).

      Lastly, we consider whether Liles’ conduct was prejudicial to the

administration of justice in violation of rule 32:8.4(d). Although there is

no “typical form of conduct that prejudices the administration of justice,”

Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Steffes, 588 N.W.2d
121, 123 (Iowa 1999), we have noted acts which violate well-understood

norms and conventions of the practice of law and hamper the efficient

and proper operation of the courts will generally constitute a violation of

this rule, Iowa Supreme Ct. Att’y Disciplinary Bd. v. Templeton, 784
N.W.2d 761, 770–71 (Iowa 2010); Iowa Supreme Ct. Att’y Disciplinary Bd.

v. Borth, 728 N.W.2d 205, 211 (Iowa 2007). We conclude Liles did violate

well-understood norms of practice when he knowingly attached an

invalid will to a petition for administration of a small estate and filed it

with the court. His actions hampered the efficient operation of the court

because they caused the court to admit the invalid will to probate, issue

letters of an executor’s appointment, schedule a hearing, and later
                                            5

rescind Liles’ appointment as executor.             Accordingly, we conclude the

Board proved by a clear preponderance of the evidence Liles’ violation of

rule 32:8.4(d).

       Accordingly, we find each of the violations alleged by the Board

was established by a convincing preponderance of the evidence.

       V. Discipline.2

       When imposing discipline for violations of the rules of professional

conduct, we consider “the nature of the violations, the need for

deterrence, protection of the public, maintenance of the reputation of the

bar as a whole, and the [attorney’s] fitness to continue in the practice of

law.” Comm. on Prof’l Ethics & Conduct v. Blomker, 379 N.W.2d 19, 21

(Iowa 1985). Ultimately, the discipline imposed “must be tailored to the

specific facts and circumstances of each individual case.”                   Comm. on

Prof’l Ethics & Conduct v. Rogers, 313 N.W.2d 535, 537 (Iowa 1981). The

tailoring   of    appropriate     discipline    requires     us   to   consider     both

aggravating and mitigating circumstances. Iowa Supreme Ct. Bd. of Prof’l

Ethics & Conduct v. Ruth, 656 N.W.2d 93, 99 (Iowa 2002).

       The lawyer’s duty to act honestly is a first principle underlying

each of the rules violated by Liles in this case.                  In calibrating the

appropriate discipline for violations of this principle in cases involving

forged signatures on court documents, we have imposed sanctions

ranging from a public reprimand for an attorney with no prior record of

discipline who forged a judge’s signature on an approved, but unsigned,

order and filed it with the court, Iowa Supreme Ct. Att’y Disciplinary Bd.


       2After the Board filed a “Statement Regarding Sanction” on August 25, 2011,
Liles filed a motion to strike the statement because it was untimely. The Board
subsequently filed a “Statement Regarding Motion” acknowledging its previous
statement was untimely and stating it did not resist Liles’ motion to strike. Accordingly,
we do not consider the Board’s “Statement Regarding Sanction.”
                                     6

v. Newman, 748 N.W.2d 786, 789 (Iowa 2008), to a suspension of nine

months for an attorney with a history of discipline for similar conduct

who forged a judge’s signature on a court order, Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Thompson, 732 N.W.2d 865, 869 (Iowa 2007).           We

conclude the appropriate discipline for the violations committed by Liles

falls on the continuum between the public reprimand imposed in

Newman and the lengthy suspension ordered in Thompson.

      We find Liles has accepted responsibility for his actions and

expressed sincere remorse. These are mitigating circumstances affecting

our determination of the sanction. Templeton, 784 N.W.2d at 770–71.

Yet, our decision that a sanction more serious than a public reprimand

must be imposed here is significantly influenced by the aggravating

circumstance of a prior public reprimand imposed on Liles for

undertaking the representation of two clients under circumstances

constituting a conflict of interest. “[P]rior disciplinary action is properly

considered as an aggravating circumstance . . . .” Iowa Supreme Ct. Bd.

of Prof’l Ethics & Conduct v. Gallner, 621 N.W.2d 183, 188 (Iowa 2001).

      Having considered the nature of Liles’ conduct, the need to deter

attorney conduct involving forgery, the purpose of protecting the public

from attorney misconduct, the goal of protecting the reputation of the

bar, Liles’ fitness to practice law, and the mitigating and aggravating

circumstances presented, we conclude a license suspension of sixty days

is required in this case.

      VI. Conclusion.

      We suspend Liles’ license to practice law in Iowa for sixty days.

This suspension applies to all facets of the practice of law. Iowa Ct. R.

35.12(3).   Liles shall comply with the notification requirements as

provided in rule 35.22, and the costs of these proceedings are taxed to
                                   7

Liles pursuant to rule 35.26(1). Absent an objection by the Board, we

shall reinstate Liles’ license to practice law on the day after the

suspension period expires. See Iowa Ct. R. 35.12(2).

      LICENSE SUSPENDED.